           Case 2:19-cv-00054-SEH Document 40 Filed 09/17/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF MONTANA

                                  BUTTE DIVISION

 JANE DOE NO. 1

                             Plaintiff,           No. CV 19-54-BU-SEH

 v.
                                                  ORDER
 MONTANA STATE UNIVERSITY,

                             Defendant.


      Plaintiff filed Plaintiffs Motion for Leave to Retain Anonymity and for

Protective Order. 1 Plaintiff states, "[ c]ounsel for Defendant was contacted and

'takes no position' on this motion." 2

      If Defendant disputes the validity of the motion, it should so state and

support its position with reasons and relevant authority. Ifit concedes the motion

is well-taken, it has the obligation to say so.

II



      1
          Doc. 38.
      2
          Doc. 38 at 2.
          Case 2:19-cv-00054-SEH Document 40 Filed 09/17/20 Page 2 of 2



      ORDERED:

     Defendant shall forthwith file a response addressing the merits of the

motion.

     DATED this       /?±Jay of September, 2020.



                                             /SME. HADDON                   \
                                             United States District Judge




                                       -2-
